PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/427,722
Filing Date: 8 Feb 2017
Appellant(s): TSUBAKI et al.



__________________
TAKASHI SAITO
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 6, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/4/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant’s arguments begin on page 4 of the appeal brief. Appellant first argues there is no motivation to combine the SUGIHARA reference with the YAMAZAKI reference. Appellant asserts that the rejection relies upon a comparative (non-preferred) example of the primary reference SUGIHARA and substitutes the polyol from a secondary reference YAMAZAKI. Appellant argues that the focus of the primary reference is on “cyclic organic compounds” and one of ordinary skill would not look to using non-cyclic organic compounds such as glycerin. Appellant concludes that modifying a non-preferred embodiment is non-obvious.
	However, the examiner notes that the arguments mischaracterize the rejection made in the office action. The rejection relies upon SUGIHARA to teach impregnating an electrolytic capacitor with a conductive polymer and subsequently impregnating with a polyol. The examiner conceded in the previous office action that the SUGIHARA reference is primarily focused on a polyol that incorporates a cyclic organic structure. However, the examiner was not persuaded that one of ordinary skill would not be motivated to use other known polyols instead of the particular polyols used in SUGIHARA.
Table 4, the pyruvic acid (non-cyclic) used in comparative examples 2 and 3 [0132]-[0133] are inferior to the exemplary polyols, but the isophthalic acid (cyclic) used in comparative examples 4 and 5 [0134]-[0135] are also inferior. The examiner interprets the non-preferred examples as evidence of what is known in the art as context for the benefits of the particular inventive polyols of SUGIHARA. Accordingly, one of ordinary skill would recognize that other organic compounds are known to be used when impregnating an electrolytic capacitor. In contrast, appellant’s position suggests that one of ordinary skill in the art would be unable to use any other known impregnating compounds to impregnate an electrolytic capacitor because the SUGIHARA reference illustrates a specific sub-genus of polyols that demonstrate an improvement over what is known in the art. The examiner maintains one of ordinary skill can always look backwards in the art to make an operable product based upon the material and facilities at hand.
	Appellant further argues that the comparative examples in SUGIHARA are pyruvic acid (non-cyclic with only 1 -OH group) and isophthalic acid (cyclic but contains no -OH group which is distinguished from -COOH). Accordingly, SUGIHARA does not teach using a non-cyclic polyol. However, the examiner again emphasizes that the 
	As described above, the SUGIHARA reference acknowledges that other polyols (cyclic and non-cyclic) can be used and are used as comparative examples. In addition, the secondary reference YAMAZAKI also does not recognize a difference between cyclic and non-cyclic polyols. Specifically, YAMAZAKI refers to using glycerin [0110] but also teaches the use of xylose which is a heterocyclic compound [0110]. Both references teach using conductive polymer and polyols to impregnate a capacitor. Both references teach examples of cyclic and non-cyclic polyols. Accordingly, the examiner’s position is that when taking the references as a whole one of ordinary skill would recognize different organic compounds and polyols such as glycerin disclosed in YAMAZAKI can be used with a reasonable expectation of success.
	Appellant further argues that YAMAZAKI teaches using a multitude of polyol compounds and one of ordinary skill would not select glycerin in particular from the list of possible polyols. The examiner recognizes that the rejection is written to specifically incorporate glycerin from the list of possible compounds which appears to be picking and choosing from the list. However, the rejection only highlights the use of glycerin because it is particularly claimed. The examiner’s position is that when the references are combined, each of the impregnating compounds (including glycerin) disclosed in 
	Appellant further argues beginning on page 13 that the mass% of polyol used in the composition is non-obvious. Specifically, appellant argues that the glycerin from the secondary reference is incorporated into the primary reference and that the mass% loading taught in the primary reference does not apply to the newly combined polyol. The examiner notes that appellant’s argument gives no credit to one of ordinary skill in the art. The primary and secondary references are both impregnating an electrolytic capacitor with a conductive polymer and a polyol. When using the polyol from the secondary reference, one of ordinary skill would naturally use the same loading as described in either the primary or secondary reference. It is unclear what other loading one of ordinary skill would use.
	On page 14 appellant further argues the criticality of the claimed range of loading for the polyol. However, as described in the rejection the prior art range overlaps the claimed range which is considered prima facie obvious, MPEP 2144.05.I. The unexpected results asserted by appellant are not supported by sufficient evidence for the scope of claim 1. Particularly, the breadth of claim 1 includes all conductive polymers. The evidence does not show that the range is critical and results are unexpected for all conductive polymers.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AUSTIN MURATA/Primary Examiner, Art Unit 1712    


Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712    

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.